132 Nev., Advance Opinion 46
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                SCENIC NEVADA, INC.,                                No. 65364
                Appellant,
                vs.
                CITY OF RENO, A POLITICAL                               FILED
                SUBDIVISION OF THE STATE OF
                NEVADA,
                                                                         JUN 3 0 2016
                Respondent.
                                                                     at
                                                                           IE K. LINDEMAN
                                                                           a
                                                                           irraiME C.CI     RT




                           Appeal from a district court order denying declaratory relief
                challenging the City of Reno's 2012 digital billboard ordinance. Second
                Judicial District Court, Washoe County; Patrick Flanagan, Judge.
                           Affirmed.


                Law Offices of Mark Wray and Mark D. Wray, Reno,
                for Appellant.

                Karl S. Hall, Reno City Attorney, and Jonathan D. Shipman, Deputy City
                Attorney, Reno,
                for Respondent.




                BEFORE THE COURT EN BANC.


                                               OPINION
                By the Court, PICKERING, J.:
                           The Nevada Constitution secures the right of the people to
                enact or repeal statutes by initiative petition, followed by direct
                democratic vote. To protect the initiative process, the Nevada
SUPREME COURT
      OF
    NEVADA


10) I 94Th e                                                                         -2-HL0-7_
                Constitution prohibits the Legislature from amending or repealing a voter-
                initiated statute for three years after it takes effect. Nev. Const. art. 19,
                § 2(3). Although Section 2(3) refers to "statutes" enacted by initiative,
                Section 4 extends the initiative powers in Article 19 to "the registered
                voters of each county and each municipality as to all local, special and
                municipal legislation of every kind in or for such county or municipality."
                Here, we are asked to decide two questions: first, whether the three-year
                legislative moratorium in Article 19, Section 2(3) applies to voter-initiated
                municipal ordinances; and second, whether amendments to a voter-
                initiated ordinance during the three-year legislative moratorium may be
                validly incorporated into a subsequent ordinance after the three-year
                moratorium expires. We hold that the three-year legislative moratorium
                applies to municipal initiatives and, though the City of Reno enacted two
                ordinances amending the voters' initiative within three years of its
                passage, the subsequent reenactment of those ordinances after the three-
                year legislative moratorium cured the constitutional defect. Accordingly,
                we affirm the district court's order entering judgment in favor of the City
                of Reno.
                                                      I.
                            Appellant Scenic Nevada, Inc. is a volunteer organization that
                was formed in January 2000 to advocate for stronger billboard controls in
                the City of Reno (City). It qualified an initiative for submission to general-
                election voters in 2000 as Ballot Question R-1, which asked voters to adopt
                the following ordinance: "The construction of new off-premises advertising
                displays/billboards is prohibited, and the City of Reno may not issue
                permits for their construction." The initiative passed by a wide margin.
                After being certified by the Reno City Council on November 14, 2000, the

SUPREME COURT
     OF
   NEVADA
                                                      2
tO) 1947A e
                Initiative Ordinance became effective and is now codified as Reno
                Municipal Code (RMC) § 18.16.902(a).
                            Within the first three years of the new law's effective date, the
                City enacted two billboard-related ordinances. The first, Ordinance No.
                5295 (the Conforming Ordinance), was enacted on January 22, 2002, and
                interpreted the Initiative Ordinance's prohibition on new construction as a
                cap on the number of billboards that could be built in the City of Reno.
                The Conforming Ordinance stated, "In no event shall the number of off-
                premises advertising displays exceed the number of existing off-premises
                advertising displays located within the City on November 14, 2000." RMC
                § 18.16.902(b). The second, Ordinance No. 5461 (the Banking Ordinance),
                was enacted on June 11, 2003, and allowed owners of existing, legally
                established billboards to remove the billboard and "bank" a receipt for up
                to 15 years in order to relocate it to a different location. RMC § 18.16.908.
                            On October 24, 2012, after four years of public process, the
                City Council enacted a third ordinance, Ordnance No. 6258, entitled in
                part "Digital Off-Premises Advertising Displays, including Light-Emitting
                Diode (LED)" (the Digital Ordinance). Prior to the Digital Ordinance,
                RMC required that all lights on billboards be directed toward the
                billboard. However, the Digital Ordinance created an exception for digital
                advertising displays, along with strict standards regarding illumination,
                timing, and presentation. In addition to creating the exception for digital
                billboards, the Digital Ordinance also reenacted and amended the
                Conforming Ordinance and the Banking Ordinance to accord with the
                Digital Ordinance. RMC § 18.16.905.
                             On November 16, 2012, Scenic Nevada filed a complaint for
                judicial review, seeking to invalidate the Digital Ordinance. It alleged

SUPREME COURT
       OF
     NEVADA
                                                      3
(0          e
                that any digital billboards erected pursuant to the Digital Ordinance
                would necessarily be "new billboards" prohibited by the 2000 Initiative
                Ordinance and, to the extent that they were allowed as an existing
                billboard under the Conforming and Banking Ordinances, those
                ordinances were invalidly enacted during the three-year legislative
                moratorium that followed enactment of the Initiative Ordinance. Of note,
                Scenic Nevada did not and does not on appeal seek to disturb any
                ostensibly vested rights arising under the 2002 and 2003 Conforming and
                Banking Ordinances but, rather, to invalidate the 2012 Digital
                Ordinance.' After the district court granted the City's motion to dismiss,
                Scenic Nevada filed an amended complaint requesting declaratory relief
                The district court held a bench trial, after which it entered judgment for
                the City, finding that the three-year legislative moratorium under Section
                2(3) of the Nevada Constitution does not apply to municipal initiatives and
                that the Conforming, Banking, and Digital Ordinances were valid
                exercises of the City's legislative power. Scenic Nevada appeals.


                            "When legal, not factual, issues are at play, this court reviews
                de novo a district court order resolving a request for declaratory relief."
                Las Vegas Taxpayer Accountability Comm. v. City Council of Las Vegas,
                125 Nev. 165, 172, 208 P.3d 429, 433 (2009); see also Educ. Initiative PAC
                v. Comm. to Protect Nev. Jobs, 129 Nev. 35, 41, 293 P.3d 874, 878 (2013).

                      'In its reply brief, Scenic Nevada states as follows: "The vested
                rights of those holders of banked billboard receipts to relocate static
                billboards shall not be affected by anything decided in this appeal. Scenic
                Nevada has never asked for those vested rights as to static billboards to be
                taken away, either. This case always has aimed solely at invalidating the
                2012 digital billboard ordinance."

SUPREME COURT
       OF
    NEVADA
                                                     4
(.0I g7A
                                Scenic Nevada seeks to invalidate the 2012 Digital Ordinance
                 because it incorporated the 2002 and 2003 Conforming and Banking
                 Ordinances, which were enacted within the first three years of the voters'
                 2000 Initiative Ordinance. The City argues that the three-year legislative
                 moratorium does not apply to municipalities and, even if it did, "the
                 initiative did not bind or limit the City Council's legislative discretion in
                 2012 when it adopted the digital board ordinance."
                                                          A.
                                The Nevada Constitution prohibits the Legislature from
                 amending or repealing an initiative measure approved by the voters
                 within three years from the date it takes effect. Nev. Const. art. 19,
                 § 2(3). 2 While Section 2(3) only refers to initiative-based "statute[s],"
                 Section 4 extends the initiative power in Article 19 to "the registered
                 voters of each county and each municipality as to all local, special and
                 municipal legislation of every kind in or for such county or municipality."
                 Based on Section 4's extension of the initiative power to municipal
                 legislation, Scenic Nevada argues that the three-year legislative



                       2   Section 2(3) states in relevant part:

                                If a majority of the voters voting on such question
                                at such election votes approval of such statute or
                                amendment to a statute, it shall become law and
                                take effect upon completion of the canvass of votes
                                by the Supreme Court. An initiative measure so
                                approved by the voters shall not be amended,
                                annulled, repealed, set aside or suspended by the
                                Legislature within 3 years from the date it takes
                                effect.
                 Nev. Const. art. 19, § 2(3).

SUPREME COURT
        OF
     NEVADA
                                                          5
(0) 1947A    e
                moratorium applies to initiative-based municipal ordinances, equally with
                initiative-based statutes.
                              The City disagrees. It cites NRS 295.220, which provides that
                an approved municipal initiative ordinance "shall be treated in all respects
                in the same manner as ordinances of the same kind adopted by the
                council."3 According to the City, under the authority of Reno City Charter
                (RCC) § 2.080, "[c]ity ordinances may be enacted on one day, and
                subsequently amended, annulled, repealed, set aside or suspended any
                time thereafter. . . ." Thus, the City maintains that, under NRS 295.220
                and RCC § 2.080, an initiative-based municipal ordinance is immediately
                subject to amendment or repeal, equally with any other municipal
                ordinance.
                              "[li]he initiative power given to the electors of a municipality
                with respect to municipal legislation is no different from the initiative
                power given to the people as a whole with respect to state matters." Rea v.
                City of Reno, 76 Nev. 483, 486, 357 P.2d 585, 586 (1960). Though this
                court has not considered whether Article 19, Section 2(3) applies to
                municipal initiatives, it has applied the three-year legislative moratorium
                to initiatives that passed legislation at the county level.   See Sustainable
                Growth Initiative Comm. v. Jumpers, LLC, 122 Nev. 53, 73, 128 P.3d 452,
                466 (2006) (stating "[a]mendment of an initiative is prohibited within the
                first three years of its passage" when analyzing whether the legislative


                      3 NRS  295.220 states in relevant part: "If a majority of the registered
                voters voting on a proposed initiative ordinance vote in its favor, it shall be
                considered adopted upon certification of the election results and shall be
                treated in all respects in the same manner as ordinances of the same kind
                adopted by the council."

SUPREME COURT
        OF
     NEVADA

                                                       6
(0) 194Th
                 body needed to amend a county initiative); Garvin v. Ninth Judicial Dist.
                 Court, 118 Nev. 749, 763, 59 P.3d 1180, 1189 (2002) ("Nevada's
                 Constitution reserves to the people the power to propose, by initiative
                 petition, statutes and amendments to statutes and the constitution, and to
                 enact or reject them at the polls, and further reserves the initiative and
                 referendum powers to the registered voters of each county and
                 municipality as to all local, special and municipal legislation of every kind
                 in and for the county or municipality.") (citing Nev. Const. art. 19, §§ 2, 4).
                             Though NRS 295.220 states that municipal initiative
                 ordinances are treated the same as ordinances adopted by the city council,
                 the City's interpretation that NRS 295.220 provides that municipal
                 initiative ordinances can be immediately repealed would contradict the
                 constitutional protections afforded to voter initiatives. "Where a statute is
                 susceptible to both a constitutional and an unconstitutional interpretation,
                 this court is obliged to construe the statute so that it does not violate the
                 constitution." Whitehead v. Nev. Comm'n on Judicial Discipline, 110 Nev.
                 874, 883, 878 P.2d 913, 919 (1994). Thus, we hold that the provisions of
                 NRS 295.220 do not circumvent the three-year legislative moratorium for
                 municipalities. Instead, NRS 295.220 instructs municipalities as to the
                 legislative powers they have with respect to initiative-based ordinances
                 after the three-year moratorium expires. Despite NRS 295.220, the
                 Nevada Constitution allows voter initiatives to be protected for the three-
                 year legislative moratorium. Thereafter, a city council can amend, repeal,
                 set aside, or suspend the initiative as it would any other ordinance.
                             Here, the City Council enacted both the Conforming
                 Ordinance and the Banking Ordinance within the three-year moratorium.
                 The Initiative Ordinance banning new billboards went into effect on

SUPREME COURT
        OF
     NEVADA
                                                        7
(0) 1947A    0
                 November 14, 2000, creating a three-year legislative moratorium until
                 November 14, 2003. The Conforming and Banking Ordinances were
                 enacted on January 22, 2002, and June 11, 2003, respectively. Because
                 the City enacted the Conforming and Banking Ordinances within three
                 years of the Initiative Ordinance's effective date, and the ordinances
                 amended the meaning of the Initiative Ordinance, the Conforming and
                 Banking Ordinances are unconstitutional, and therefore void. 4 See Nev.
                 Power Co. v. Metro. Dev. Corp., 104 Nev. 684, 686, 765 P.2d 1162, 1163-64
                 (1988) ("When a statute is held to be unconstitutional, it is null and void
                 ab initio; it is of no effect, affords no protection, and confers no rights.").
                                                         B.
                              Though a statute may be void ab initio, reenactment may cure
                 the constitutional defect so long as the reenacted bill is free of
                 constitutional infirmities.     See lA Norman J. Singer & J.D. Shambie
                 Singer, Statutes and Statutory Construction § 22.31 (7th ed. 2009) ("Any
                 defect in a statute as originally enacted may be cured when the statute is
                 subsequently reenacted in a bill not subject to the infirmity of the original
                 bill."); id. § 22.4 ("[T]o validate an unconstitutional act by amendment, the
                 whole act must be reenacted as amended."); see also Belcher Oil Co. v.
                 Dade Cty., 271 So. 2d 118, 121 (Fla. 1972) ("The rule in Florida is that all
                 infirmities or defects in the title of a reenacted statute are cured by
                 reenactment; and this is true whether the statute has been previously

                       4 Though the district court's order indicates that the Conforming and
                 Banking Ordinances were clarifications based on the ambiguity of the
                 Initiative Ordinance, the City did not make that argument on appeal. See
                 Edwards v. Emperor's Garden Rest., 122 Nev. 317, 330 n.38, 130 P.3d
                 1280, 1288 n.38 (2006) (stating this court need not consider claims that
                 are not cogently argued or supported by relevant authority).

SUPREME COURT
        OF
     NEVADA
                                                          8
(0) 1947A    e
                  declared inoperative or not."); People v. Crutchfield, 35 N.E.3d 218, 229
                  (Ill. App. Ct. 2015) ("When a statute is held unconstitutional because it
                  was adopted in violation of the single subject rule, the legislature may
                  revive the statute by reenacting the same provision, but in a manner that
                  does not offend the single subject rule."); Morin v. Harrell, 164 P.3d 495,
                  496 (Wash. 2007) (concluding that a challenge to either the "single subject"
                  rule or the "subject in title" rule "is precluded when the allegedly
                  constitutionally infirm legislation has been subsequently reenacted or
                  amended to properly titled legislation. Such amendment or reenactment
                  cures the [constitutional] defect").
                               Here, it is undisputed that the Reno City Council enacted the
                  Confcu ming and Banking Ordinances within the three-year legislative
                  moratorium, rendering the ordinances void ab initio. However, when the
                  City Council enacted the 2012 Digital Ordinance—nine years after the
                  three-year legislative moratorium expired—it reenacted as amended both
                  the Conforming and Banking Ordinances.            See RMC §§ 18.16.902,
                  18.16.908. As the City Council had the statutory authority to treat the
                  voters' Initiative Ordinance "in the same manner as ordinances of the
                  same kind adopted by the council," NRS 295.220, and the Nevada
                  Constitution did not prohibit any such action as the three-year legislative
                  moratorium had expired, the 2012 Digital Ordinance was enacted with full
                  constitutional and statutory authority. Thus, upon reenactment, the
                  constitutional defects in the Conforming and Banking Ordinances were
                  cured. Since Scenic Nevada limits the relief it seeks to the prospective
                  invalidation of the 2012 Digital Ordinance based on antecedent infirmities
                  in the 2002 and 2003 Conforming and Banking Ordinances, which



SUPREME COURT
        OF
     NEVADA

                                                         9
(0) 1941A    e,
                   infirmities were cured when the 2012 Digital Ordinance reenacted them
                   outside the moratorium period, no question arises in this case as to the
                   impact the interim invalidity of the 2002 and 2003 Conforming and
                   Banking Ordinances may have on persons who relied on those Ordinances.
                   See supra note 1.


                                 We hold that the three-year legislative moratorium imposed
                   under Nevada Constitution Article 19, Section 2(3) for voter initiatives
                   applies to municipalities through Article 19, Section 4. After the three-
                   year legislative moratorium expires, NRS 295.220 empowers
                   municipalities to treat municipal initiative-based ordinances as they
                   would any other municipal ordinance. Here, though the Conforming and
                   Banking Ordinances were not validly enacted, their subsequent
                   reenactment after the three-year legislative moratorium expired validated
                   them. We therefore affirm, albeit for a different reason than that given by
                   the district court.   See Saavedra-Sandoval v. Wal-Mart Stores, Inc., 126
                   Nev. 592, 599, 245 P.3d 1198, 1202 (2010).

                                                                  Pieku a              J.
                                                             Pickering
                   We concur:


                                                                                        J.
                   Parraguirre                               Hardesty




                   Saitta                                       Gibbons
SUPREME COURT
       OF
     NEVADA
                                                        10
WI 1947A    aa4.